United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1693
Issued: April 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 10, 2010 appellant filed a timely appeal from a December 17, 2009 decision of
the Office of Workers’ Compensation Programs denying his request for further review of the
merits of his claim. Pursuant to the Federal Employees’ Compensation Act and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by the Office.
The last merit decision of record was the Office’s December 16, 2008 decision. Because more
than 180 days has elapsed between the last merit decision and the filing of this appeal on
June 10, 2010, the Board lacks jurisdiction to review the merits of this case.1

1

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 5, 2008 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed thoracolumbar sprain/strain and
aggravation of underlying thoracic degenerative disc disease T6-7. He failed to explain in
factual terms how his employment caused his alleged occupational disease. Appellant first
became aware of his illness on March 22, 2006 and realized he had an employment-related
condition on August 30, 2008. On the reverse side of the form, the employing establishment
indicated that he first reported his condition to his supervisor on September 1, 2008. Appellant
stopped work on April 8, 2008.2
Appellant submitted a March 22, 2006 Office decision which held that his claim had been
expanded to cover aggravation of thoracic degenerative disc disease T6-7 for File No.
xxxxxx939.
In medical reports dated August 22, 2007 to April 9, 2008, Dr. Michael P. Casey, a
Board-certified orthopedic surgeon, diagnosed appellant with thoracic sprain and degenerative
disc disease. On August 22, 2007 he recommended appellant be placed on light duty, should not
carry or lift more than 25 pounds, and must be able to stand as necessary during the workday.
On April 9, 2008 Dr. Casey recommended appellant return to regular duty with no work
limitations.
By letter dated August 3, 2009, the Office requested additional factual information from
both appellant and the employing establishment. It also requested medical documentation
pertaining to any treatment appellant had received for his back injury.
In an October 22, 2008 medical report, Dr. Paul Lieber, Board-certified in physical
medicine and rehabilitation, reported that he first evaluated appellant on April 14, 2008 and
diagnosed thoracolumbar strain/sprain and aggravation of underlying degenerative disc disease.
2

The Board notes appellant has additional compensation claims which are distinct from this claim currently on
appeal but have some relevance to factual matters. This is because the claims involve the same body parts and were
being developed during a period close to this occupational disease claim. The following claims are not before the
Board. Appellant had a prior traumatic injury on February 22, 2003 when he fell five feet when porch stairs failed.
The claim was accepted for lumbar strain and thoracic strain, File No. xxxxxx842. Appellant also injured himself
on December 15, 2003 while delivering mail on that date in the performance of duty. The claim was accepted for
lumbar strain and thoracic strain, File No. xxxxxx939. Appellant was on modified duty and returned to full duty on
January 13, 2004. The two claims have since been combined, File No. xxxxxx939.
On March 13, 2004 appellant stopped work due to a recurrence of a disability, File No. xxxxxx939.
On April 11, 2008 appellant filed a recurrence of disability alleging that he hurt his back when he had to carry
mail on route which was too heavy. He stated that the recurrence was related to his December 15, 2003 injury and
occurred on April 7, 2008, File No. xxxxxx002.

2

He noted that appellant underwent a magnetic resonance imaging (MRI) scan which revealed a
left L5-S1 degenerative disc, foraminal narrowing at L5-S1 on the right and pseudoarthosis
forming between the lateral mass and right lateral body of T7. Dr. Lieber also stated that
appellant’s symptoms of back and leg pain reoccur with increased activity and the demands of
regular-duty work. He noted that the heavier weights required of appellant’s job exacerbated his
degenerative disc diseases. Dr. Lieber opined that appellant’s condition was permanent and
recommended he be limited to full-time light-duty work, lifting and carrying no more than 20
pounds.
On October 26, 2008 appellant submitted a position description outlining the duties and
requirements of a U.S. Postal Service letter carrier.
In a November 5, 2008 factual statement, appellant reported that lifting and carrying mail
at work contributed to his lumbar condition. He stated that he would lift and carry mail for
approximately five to six hours a day, intermittently.
Appellant also submitted copies of documents from his previous claims. He provided an
April 11, 2008 notice of recurrence form, August 2, 2005 and February 24, 2006 medical reports
from Dr. David Neuschwander, and an October 22, 2008 Office decision for File No. xxxxxx939
which held that the third-party surplus should be absorbed by the compensation payment under
File No. xxxxxx842.
By decision dated December 16, 2008, the Office denied appellant’s claim finding that he
did not establish fact of injury.
On December 11, 2009 appellant requested reconsideration of the Office decision. In a
February 10, 2009 statement, he noted that he never reported to work and the postal service
eliminated his job. Appellant stated that his supervisor sent him home and did not provide him
with any type of work, including light or limited duty. He also alleged that his disability was
caused by management.
Appellant submitted articles about the recurrence of disability and workers’
compensation, an April 19 and 28, 2008 postal service request for notification of absence, a
May 2, 2008 pay stub, a February 9, 2009 postal service employee everything report, a
November 8, 2008 postal service notice of vacancy posting, and a August 19, 2009 time analysis
form for File No. xxxxxx939.
By letter dated February 12, 2009, the employing establishment informed appellant that
even without verification of an open claim, his limitations would qualify him for light duty or
reasonable accommodations. The employing establishment attached the necessary request
forms.
In a March 6, 2009 medical report, Dr. Lieber stated that he had been treating appellant
since February 22, 2003 when he fell approximately five feet and was diagnosed with lumbar
and thoracic strains. He noted that appellant was released to full-duty unrestricted work on
April 7, 2008. Upon returning to work, Dr. Lieber opined that appellant had a recurrence of his
work-related injury from February 22, 2003, reinjuring his mid and lower back. He stated that

3

appellant’s injury was a result of returning to work on April 7, 2008. Dr. Lieber opined it
represented an aggravation of a preexisting condition and should be considered a new injury.
By letter dated July 29, 2009, the employing establishment informed appellant that he
was provided with an employment offer on May 26, 2009 but chose to take voluntary early
retirement instead, which went into effect on July 31, 2009.
By decision dated December 17, 2009, the Office denied appellant’s request for
reconsideration finding that he neither raised substantive legal questions nor included new and
relevant evidence.
LEGAL PRECEDENT
The Office’s December 16, 2008 merit decision denied appellant’s claim based on his
failure to establish fact of occupational exposure and a causal connection to his employment. On
reconsideration, appellant must submit relevant evidence or advance legal contentions not
previously considered on this particular issue.3 To establish that an injury was sustained in the
performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.5 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury, and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.6

3

Edward Matthew Diekemper, 31 ECAB 224 (1979).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

D.U., Docket No. 10-144 (issued July 27, 2010).

6

James Mack, 43 ECAB 321 (1991).

4

To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.7 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
The Board finds that the refusal of the Office to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The only Office decision before the Board on appeal is the December 17, 2009 decision,
denying appellant’s application for review. Because more than 180 days elapsed between the
date of the Office’s most recent merit decision on December 16, 2008 and the filing of
appellant’s appeal on June 10, 2010, the Board lacks jurisdiction to review the merits of
appellant’s claim.9
Appellant submitted a March 6, 2009 medical report from Dr. Lieber diagnosing him
with lumbar and thoracic strains. Dr. Lieber opined that the injury was an aggravation of his
preexisting condition from his work-related injury of February 22, 2003. He noted that
appellant’s injury was aggravated when appellant returned to work on April 7, 2008. While this
evidence is new, the Board finds that it is not relevant to the issue of fact of injury. Dr. Lieber
did not establish what employment activities caused his injury. This evidence is not material or
relevant because the denial of appellant’s claim was based on his failure to factually establish the
claimed occupational exposure to a condition which caused the medical injury or disease. To
require the Office to reopen a case for reconsideration, appellant must submit relevant evidence
not previously of record or advance legal contentions not previously considered.10 The Board
has held that the submission of evidence which does not address the particular issue involved
does not constitute a basis for reopening a case.11
Appellant’s February 10, 2009 statement alleged that his supervisor did not provide him
with any type of work including light or limited duty. He noted that he never reported to work
and the postal service eliminated his job. This statement, however, does not establish that
7

D.K., 59 ECAB 141 (2007).

8

K.H., 59 ECAB 495 (2008).

9

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
the Office’s final decision being appealed.
10

E.g., Eladio Joel Abrera, 28 ECAB 401 (1977); Edward Matthew Diekemper, 31 ECAB 224 (1979); Ethel D.
Curry, 35 ECAB 737 (1984); Helen E. Tschantz, 39 ECAB 1382 (1988).
11

Jimmy O. Gilmore, 37 ECAB 257 (1985).

5

appellant engaged in the employment activities that caused his thoracic lumbar and spinal
condition.
The remaining evidence of record also fails to support appellant’s allegation that he
sustained a back injury causally related to his employment factors. Appellant submitted letters
from the employing establishment which advised him that he could apply for light duty and that
he was electing early retirement. He also submitted worker’s compensation articles, postal
service requests for notification of absence, a May 2, 2008 pay stub, a February 9, 2009 postal
service employee everything report, a postal service notice of vacancy posting, and a August 19,
2009 time analysis form for File No. xxxxxx939. While these documents have some connection
to appellant’s employment, they are not relevant to the issue for which the Office denied
appellant’s claim, the failure to establish his claimed occupational exposure. Therefore, these
documents do not constitute a basis for reopening appellant’s claim.12
Consequently, the evidence does not support appellant’s allegation that he sustained a
back injury causally related to factors of his employment. Thus, appellant has not established
that the Office abused its discretion in its December 17, 2009 decision under section 8128(a) of
the Act because he did not show that the Office erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by the Office, or
submit relevant and pertinent new evidence not previously considered by the Office.13
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of his claim pursuant to 5 U.S.C. § 8128(a).

12

David J. McDonald, 50 ECAB 185 (1990).

13

Sherry A. Hunt, 49 ECAB 467 (1998).

6

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

